Citation Nr: 0215010	
Decision Date: 10/25/02    Archive Date: 11/01/02

DOCKET NO.  98-02 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1. Whether clear and unmistakable error (CUE), as defined by 
38 C.F.R. § 3.105(a) (2001), was made in a July 2, 1991 
rating decision, wherein the RO denied entitlement to 
service connection for a gastrointestinal bleed.

2. Entitlement to an initial compensable evaluation for 
gastrointestinal bleeding. 


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. Dillon, Associate Counsel





INTRODUCTION

The veteran served on active duty from March 1990 to 
September 1990.      

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from June 1997 and October 1997 rating decisions 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in Oakland, California.  In June 1997, the RO reviewed a 
July 2, 1991 rating decision for CUE and determined that no 
revisions based on CUE were warranted.  In October 1997, the 
RO granted entitlement to service connection for a 
gastrointestinal bleed and assigned a noncompensable 
evaluation.

The veteran requested a personal hearing before a travel 
Member of the Board but subsequently withdrew the request.  
See 38 C.F.R. § 20.702(e) (2001).


FINDINGS OF FACT

1. VA has completed all required notification and development 
related to the claims.

2. The veteran has failed to allege an error of fact or law 
in the July 2, 1991 rating decision that, when called to 
the attention of later reviewers, compels the conclusion, 
to which reasonable minds could not differ, that the 
result would have been manifestly different but for the 
error.

3. The veteran's gastrointestinal bleeding is not manifested 
by at least frequent episodes of bowel disturbance with 
abdominal distress.

4. The veteran's gastrointestinal bleeding is not manifested 
by frequent episodes of rectal bleeding with fissures or 
anemia. 

CONCLUSIONS OF LAW

1. A valid claim of CUE in the July 2, 1991 rating decision 
has not been presented.  38 U.S.C.A. § 5109A (West 1991 & 
Supp. 2002); 38 C.F.R. § 3.105(a) (effective prior and 
subsequent to July 2, 2001); Luallen v. Brown, 8 Vet. 
App. 92, 96 (1995), citing Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  

2. The criteria for an initial compensable evaluation for 
gastrointestinal bleeding have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 and Supp. 2002); 38 C.F.R. 
§§ 4.114, Diagnostic Codes 7306, 7319, 7336 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims (CAVC) in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom.  Morton v. 
Gober, 14 Vet. App. 174 (2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.

Judicial case law is inconsistent as to whether the new law 
is to be given retroactive effect.  The CAVC has held that 
the entire VCAA potentially affects claims pending on or 
filed after the date of enactment (as well as certain claims 
that were finally denied during the period from July 14, 
1999, to November 9, 2000).  See generally Holliday v. 
Principi, 14 Vet. App. 280 (2001); see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  
That analysis would include cases that had been decided by 
the Board before the VCAA, but were pending in the CAVC at 
the time of its enactment.  

However, the United States Court of Appeals for the Federal 
Circuit (CAFC) has recently held that only section 4 of the 
VCAA (which eliminated the well-grounded claim requirement) 
is retroactively applicable to decisions of the Board entered 
before the enactment date of the VCAA, and that section 3(a) 
of the VCAA (covering duty-to-notify and duty-to-assist 
provisions) is not retroactively applicable to pre-VCAA 
decisions of the Board.  Bernklau v. Principi, No. 00-7122 
(Fed. Cir. May 20, 2002); See also Dyment v. Principi, No. 
00-7075 (Fed. Cir. April 24, 2002).

Although the CAFC appears to have reasoned that the VCAA may 
not retroactively apply to claims or appeals pending on the 
date of its enactment, the CAFC stated that it was not 
deciding that question at this time.  In this regard, the 
Board notes that VAOPGCPREC 11-00 appears to hold that the 
VCAA is retroactively applicable to claims pending on the 
date of its enactment. 

Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  

Precedent opinions of the chief legal officer of the 
Department, and regulations of the Department, are binding on 
the Board.  38 U.S.C.A. § 7104(c) (West 1991).  

Therefore, for purposes of the present case, the Board will 
assume that the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment.  VCAA, Pub. L. No. 106-475, §7(b), 114 Stat. 2096, 
2099-2100 (2000), 38 U.S.C.A. § 5107 note (Effective and 
Applicability Provisions).  


On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001) (to be codified at 38 
C.F.R. § 3.159).

Where the law and regulations change while a case is pending, 
the version more favorable to the appellant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  

The Board is of the opinion that the new duty to assist law 
has expanded VA's duty to assist (e.g., by providing specific 
and expanded provisions pertaining to the duty to notify), 
and is therefore more favorable to the veteran.  Accordingly, 
the amended duty to assist law applies.  See Holliday v. 
Principi, 14 Vet. App. 280 (2001).

While the VCAA is potentially applicable to all pending 
claims, as held in Holliday, the CUE issue is a situation 
where the VCAA can have no application, as a matter of law.  
CUE claims are not conventional appeals, but rather are 
requests for revision of previous decisions.

CUE is fundamentally different from any other kind of action 
in the VA adjudicative process.  A litigant alleging CUE is 
not pursuing a claim for benefits, but rather is collaterally 
attacking a final decision.  While CUE, when demonstrated, 
may result in reversal or revision of a final decision on a 
claim for benefits, it is not by itself a claim for benefits.  
Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc). 

Thus, a "claimant", as defined by 38 U.S.C. § 5100, cannot 
encompass a person seeking a revision of a final decision 
based upon CUE pursuant to 38 U.S.C. §§ 5109A and 7111.  As a 
consequence, VA's duties to notify and assist contained in 
the VCAA are not applicable to CUE motions.  Livesay, supra; 
Dobbin v. Principi, 15 Vet. App. 323 (2001).

Additionally, because the veteran has failed to raise, i.e., 
plead, a valid claim of CUE, there is no reasonable 
possibility that further development of the claim would aid 
in substantiating it.

In February 1998, the RO sent a development letter, which 
indicated what evidence the veteran needed to provide in 
connection with his increased evaluation claim, and the 
letter also told him the RO was preparing to certify the case 
to the Board.  
The RO also advised the veteran of the applicable criteria 
concerning increased evaluations in the November 1997 
statement of the case (SOC).  As such, he was kept apprised 
of what he must show to prevail in his claim, what 
information and evidence he is responsible for, and what 
evidence VA must secure.  Therefore, there is no further duty 
to notify.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The October 1997 rating decision, the November 1997 SOC, the 
August 2002 supplemental statement of the case (SSOC), and 
the RO's September 2002 notification letter certifying and 
transferring the appeal to the Board also served to notify 
the veteran of his procedural and appellate rights.  During 
the appeal process, he has exercised several of these rights.

For instance, the veteran has been afforded the opportunity 
to present information and arguments in favor of his claim, 
and he and his representative have in fact done so, to 
include the submission of evidence and arguments through at 
least September 2002.

The claims file shows that the RO has made reasonable efforts 
to obtain all identified relevant evidence and has received 
either the requested evidence or a negative response from 
medical providers.  The veteran's notice of disagreement, his 
substantive appeal to the Board, and the September 2002 VA 
Form 646, Statement of Accredited Representative in Appealed 
Case, did not identify any pertinent and currently 
outstanding evidence.

In August 1998, VA conducted an examination of the digestive 
system, which adequately presents the current level of 
disability, such that reexamination is not required.  See 
Glover v. West, 185 F.3d 1328 (Fed. Cir. 1999); Snuffer v. 
Gober, 10 Vet. App. 400 (1997); VAOPGCPREC 11-95. 

Although the 1998 examination is four years old, the veteran 
has never asserted that his disability had worsened in the 
interim.  In fact, the arguments contained in the September 
2002 VA Form 646 cited the findings of the August 1998 
examination, with no mention that the findings did not 
represent the current level of disability.  The Board 
therefore finds that further development in the form of 
another examination or medical opinion is unnecessary.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

As discussed, the Board has reviewed the evidence of record 
and determined that all notification and development actions 
required by the new legislation and the implementing 
regulations have been completed in full.


II. CUE in the July 2, 1991 rating decision

Criteria

Previous determinations, which are final and binding, 
including decisions of service connection, degree of 
disability, age, marriage, relationship, service, dependency, 
line of duty, and other issues, will be accepted as correct 
in the absence of CUE.  Where evidence establishes such 
error, the prior decision will be reversed or amended.  38 
C.F.R. § 3.105(a) (2001).

The CAVC has held that CUE is a very specific and rare kind 
of error, of fact or law, that when called to the attention 
of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Fugo v. Brown, 
6 Vet. App. 40, 43 (1993).  Thus, a clear and unmistakable 
error must be outcome determinative.  Yates v. West, 213 F.3d 
1372 (Fed. Cir. 2000).

The CAVC has established a three-part test to determine 
whether CUE is present in a prior determination; (1) either 
the correct facts, as they were known at the time, were not 
fully adjudicated (i.e., more than a simple disagreement as 
to how the facts were weighed or evaluated), or statutory or 
regulatory provisions extant at the time were incorrectly 
applied; (2) the error must be "undebatable" and of the 
sort "which, had it not been made, would have manifestly 
changed the outcome at the time it was made;" and, (3) a 
determination that there was CUE must be based on the record 
and the law that existed at the time of the prior 
adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 
245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 
313-14 (1992) en banc).  A finding of CUE requires that 
error, otherwise prejudicial, must appear undebatable.  Akins 
v. Derwinski, 1 Vet. App. 228, 231 (1991).  

In reference to part (3) of the Russell test, the Board 
stresses that the evidence that was not of record at the time 
of the decision cannot be used to determine if CUE occurred.  
Pierce v. Principi, 240 F.3d 1348 (Fed. Cir. 2001); see 
Porter v. Brown, 5 Vet. App. 233 (1993).  

As for VA medical records in particular, the constructive-
notice-of-records rule established in Bell v. Derwinski, 2 
Vet. App. 611 (1992), is inapplicable to a claim of CUE in RO 
decisions rendered prior to Bell because Russell requires 
only that the "law that existed at the time" of the prior 
final adjudication be considered.  Damrel v. Brown, 6 Vet. 
App. 242, 246 (1994).  
For a claim of CUE to be reasonably raised, the claimant must 
provide some degree of specificity as to what the alleged 
error is, and, unless it is the kind of error that, if true, 
would be CUE on its face, persuasive reasons must be given as 
to why the result would have been manifestly different but 
for the alleged error.  Eddy v. Brown, 9 Vet. App. 52, 57 
(1996), citing to Fugo v. Brown, 6 Vet. App. 40, 44 (1993).  

A claim that the evidence was not properly weighed or 
evaluated cannot constitute CUE, and the allegation of CUE 
must specifically state what error occurred and how the 
outcome would have been manifestly different.  Similarly, 
broad-brush allegations of failure to follow the regulations 
or failure to give due process, or any other general, non-
specific claim of error cannot satisfy the stringent pleading 
requirements for the assertion of CUE.  See Fugo, 6 Vet. 
App. at 44-45.  Where a claimant fails to reasonably raise a 
CUE claim as set forth above, there is no requirement to 
address the merits of the issue.  Fugo, 6 Vet. App. at 45.  

In other words, if the error alleged is not the type of error 
that, if true, would be CUE on its face; or if the claimant 
is only asserting disagreement with how the RO evaluated the 
facts before it; or if the claimant has only alleged a 
failure on the part of VA to fulfill its duty to assist; or 
if the claimant has not expressed with specificity how the 
application of cited laws and regulations would dictate a 
manifestly different result, then the claim should be denied 
or the appeal to the Board terminated because of the absence 
of legal merit or lack of entitlement under the law.  See 
Luallen v. Brown, 8 Vet. App. 92 (1995); see also Caffrey v. 
Brown, 6 Vet. App. 377, 384 (1994).  


Factual Background and Analysis

In August 1990, the Physical Evaluation Board (PEB) for the 
Department of the Navy diagnosed the veteran with acute 
gastrointestinal bleeding and found him unfit because of 
physical disability.  The following month, he was discharged 
from service by reason of physical disability.

In March 1991, VA conducted a compensation and pension 
examination.  Physical examination included a normal rectal 
examination with "heme negative stool."  The abdomen was 
soft without tenderness, and there was no evidence of hernia.  
As documented by the examiner, the veteran reported that he 
"had no knowledge of any further blood per rectum . . . [H]e 
has not seen a physician since his getting out of the 
military.  He denies any other medical problems.  At the 
current time he feels reasonably fit."

The March 1991 VA examiner's diagnosis reads, in pertinent 
part:

"Diagnosis: Gastrointestinal bleeding in the 
past.  The cause of the gastrointestinal bleeding 
was never determined.  The patient's absence of 
gastrointestinal symptoms with no evidence of 
stomach pain, nausea, vomiting, or other symptoms 
of upper gastrointestinal bleeding taken together 
with the lack of melena and the normal 
gastrointestinal endoscopy . . . suggests against 
the upper gastrointestinal tract being the source 
of the patient's bleeding." [emphasis added]

In a July 2, 1991 rating decision, the RO denied entitlement 
to service connection for a gastrointestinal bleed because 
the competent medical evidence available at that time showed 
no current disability of the gastrointestinal system.  See 
generally Hickson v. West, 12 Vet. App. 247, 253 (1999) (to 
prevail on the issue of service connection, there must be 
medical evidence of a current disability).  Describing the 
veteran's in-service gastrointestinal bleeding as acute 
rather than chronic, the RO relied on the March 1991 VA 
examiner's findings, which demonstrated no current 
gastrointestinal disability.

The veteran did not file an appeal within one year of the 
notification of the July 2, 1991 rating decision at issue.  
Therefore, the decision became final and will be accepted as 
correct in the absence of CUE.  38 C.F.R. § 3.105(a).

Finality, however, may be vitiated in cases of grave 
procedural error.  For example, the failure of VA to make 
more than a single effort to retrieve service medical records 
specifically requested by the claimant (and without advising 
the claimant with notice explaining the deficiency) would 
serve to render the previous denial of the claim non-final.  
Hayre v. West, 188 F. 3d 1327 (Fed. Cir. 1999).

In this case, the Board's review of the evidentiary record 
reveals no grave procedural error.  Although it has been 
alleged that certain service medical records were not in the 
claims file at the time of the RO decision, this assertion, 
if true, does not rise to the level of grave procedural error 
because the veteran did not specifically request a review of 
such records prior to the RO's decision.  Additionally, the 
majority of the service medical records were of record at the 
time of the July 2, 1991 decision, and the few cited 
treatment notes only confirm the findings noted by the PEB 
and other service records.

In January 1996, the veteran submitted an argument that since 
he was discharged from service for gastrointestinal bleeding, 
the condition must be service-connected.  While this argument 
approximates an allegation of legal error constituting CUE, 
the veteran has not cited the specific law or regulation 
alleged to have been violated, thus failing to satisfy the 
stringent pleading requirements for the assertion of CUE.  
See Fugo, supra.

Other than the vague argument discussed immediately above, 
there are no allegations that the statutory or regulatory 
provisions extant at the time of the July 2, 1991 decision 
were incorrectly applied.

In April 1997, the veteran questioned the accuracy of the 
March 1991 VA examiner's report of medical history.  Such an 
assertion fails to allege VA made an error of fact or law in 
its July 2, 1991 adjudication, and thus cannot constitute a 
reasonably raised CUE claim.  Parenthetically, the Board 
notes that because the RO denied the claim on the basis that 
there was no current disability, such error would not appear 
to be outcome determinative, and thus not CUE.  See Yates, 
supra. 

CUE arguments are also set forth in a September 2002 VA Form 
646.  The representative noted that critical medical records 
were missing prior to adjudication, evidencing VA's failure 
to fully develop the record.  A failure on the part of the 
duty to assist, however, cannot satisfy the requirements for 
the assertion of CUE.  See Luallen, supra; see also Hazan v. 
Brown, 10 Vet. App. 511, 522 (1997); Elkins v. Brown, 8 Vet. 
App. 391, 396 (1995).

Also, since the cited medical records were not of record at 
the time of the July 2, 1991 decision, they cannot be used to 
determine if CUE occurred.  See Pierce, supra.

It has also been contended that a military finding of 
unfitness should be construed as either sufficient evidence 
of entitlement to service connection, or at the very least 
establish a residual gastrointestinal disability warranting 
further consideration by the RO.  These contentions are 
tantamount to disagreement with the manner in which the facts 
of record were weighed or evaluated.  See Fugo, supra; see 
also Crippen v. Brown, 9 Vet. App. 412, 417-418 (1996).  
Additionally, these contentions fail to address the lack of 
current disability findings, such that these potential errors 
would not have manifestly changed the outcome of the RO's 
decision.  See Yates, supra.  

Because the veteran has failed to reasonably raise, i.e., 
plead, a valid CUE claim with respect to the July 2, 1991 
rating decision, there is no need to address the issue of CUE 
with respect to the merits of this decision.  Fugo, 6 Vet. 
App. at 45.

Accordingly, the claim is denied because of the absence of 
legal merit or lack of entitlement under the law.  See 
Luallen, 8 Vet. App. at 95; Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).   

Although the Board has considered and denied the veteran's 
allegation on grounds different from that of the RO, which 
apparently denied CUE on the merits, he has not been 
prejudiced by the decision. 

In deciding the issue of CUE on the merits, the RO accorded 
him greater consideration than his assertion in fact 
warranted under the circumstances.  See Meyer v. Brown, 9 
Vet. App. 425, 432 (1996); see also Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).


II. Increased Evaluation

Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4 (2001).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  In 
Fenderson, the CAVC also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  Fenderson at 126-28.  

In Meeks v. West, 12 Vet. App. 352 (1999), the CAVC 
reaffirmed the staged ratings principle of Fenderson, and 
specifically found that 38 U.S.C.A. § 5110 and its 
implementing regulations did not require that the final 
rating be effective the date of the claim.

Rather, the law must be taken at its plain meaning and the 
plain meaning of the requirement that the effective date be 
determined in accordance with facts found is that the 
disability rating must change to reflect the severity of the 
disability as shown by the facts from time to time.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will 
be resolved in the appellant's favor.  38 C.F.R. § 4.3.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary or the Director, Compensation and Pension Service, 
upon field station submission, is authorized to approve on 
the basis of the criteria set forth in this paragraph an 
extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities.  The governing norm in 
these exceptional cases is: A finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked impairment with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  
38 C.F.R. § 3.321(b)(1) (2001).





The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the veteran.  38 U.S.C.A. § 5107 
(West Supp. 2002).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 


Factual Background

In March 1991, VA conducted an examination of the veteran, 
which revealed no current gastrointestinal disability.  

In July 1991, the RO denied entitlement to service connection 
for a gastrointestinal bleed.

In May 1997, the veteran was admitted to a private medical 
facility after presenting with "maroon blood per rectum 
about three or four times a day over two days prior to 
admission."  

During the five-day admission, he underwent two 
colonoscopies, the second of which demonstrated an 
arteriovenous malformation in the colon, which was then 
cauterized and tattooed.  Thereafter, his bleeding resolved, 
and he was discharged.  

In October 1997, the RO granted entitlement to service 
connection for a gastrointestinal bleed.


In April 1998, the veteran was admitted to a private facility 
after presenting with rectal bleeding of three days duration.  
A colonoscopy was performed, which led to a diagnostic 
impression of:

"Blood present from the cecum to the rectum.  If 
this is a chronic bleed, it is almost certainly 
proximal to the mid-transverse colon . . . we 
have the possibility that this could be a distal 
small bowel bleed; either a Meckel's diverticulum 
or a small bowel angiodysplasia."

During the April 1998 admission, a second colonoscopy was 
performed, which revealed a normal examination of the cecum.  
The examiner opined that the findings were most consistent 
with a small bowel vascular lesion.  Since the second 
colonoscopy showed the veteran was no longer bleeding, he was 
discharged with advice that any significant recurrence of 
rectal bleeding would likely require intraoperative small 
bowel examination or scan.  The record contains no further 
treatment records pertinent to the claim.

VA conducted a digestive conditions/miscellaneous examination 
in August 1998.  According to the examiner, the veteran 
reported that since leaving the military he has had 
gastrointestinal hemorrhages initially once every two years 
and that since 1995 it had increased to one episode per year.  
Abdominal pain was denied, and his last gastrointestinal 
bleeding was reportedly in May 1998.  

At the August 1998 examination, bowel sounds were described 
as normoactive, and there were no palpable abdominal masses.  
Examination also disclosed no hepatosplenomegaly, rebound, or 
guarding.  Rectal examination revealed guaiac-negative stool 
and no masses.  The examiner diagnosed gastrointestinal 
hemorrhage secondary to arteriovenous malformations.


Analysis

As the veteran has disagreed with the noncompensable 
evaluation assigned at the time of the grant of service 
connection, the Board has considered the entire period, 
pursuant to Fenderson, supra.

At the outset, the Board observes that ratings under 
diagnostic codes 7301 to 7329, inclusive, 7331, 7342, and 
7345 to 7348 inclusive will not be combined with each other.  
A single evaluation will be assigned under the diagnostic 
code that reflects the predominant disability picture, with 
elevation to the next higher evaluation where the severity of 
the overall disability warrants such elevation.  38 C.F.R. 
§ 4.114; see 38 C.F.R. § 4.14.

When it assigned a noncompensable evaluation in October 1997, 
the RO rated the veteran's gastrointestinal disability by 
analogy under 38 C.F.R. § 4.114, Diagnostic Code (DC) 7319 
(2001).  See 38 C.F.R. § 4.20.  A 10 percent evaluation under 
DC 7319 requires frequent episodes of bowel disturbance with 
abdominal distress.  38 C.F.R. § 4.114, DC 7319.  The veteran 
has not alleged and the competent evidence, including the 
August 1998 VA examination, does not show the veteran's 
current disability is manifested by such signs or symptoms.

In the VA Form 646 received in September 2002, it is argued 
that DC 7306, for marginal (gastrojejunal) ulcers, is 
applicable in the instant case and that a 10 percent 
evaluation under DC 7306 would be consistent with the VA 
examination report of August 1998.

The Board, however, finds that DC 7306 in no way reflects the 
predominant disability picture.  The evaluation of ulcers 
under DC 7306 considers the severity and frequency of 
gastric/abdominal pain, vomiting, weight loss, melena, and 
hematemesis.  


Specifically, a 10 percent evaluation under DC 7306 requires 
episodes of these symptoms recurring once or twice yearly.  
Although rectal bleeding has been reported as occurring 
annually, rectal bleeding - the veteran's primary complaint - 
is not a medical finding considered under DC 7306.  See 
Massey, supra. 

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case." 
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
current diagnosis, and demonstrated symptomatology.

The Board has considered whether another rating code is 
"more appropriate" than the one used by the RO or proposed 
by the veteran.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 
(1995).  

In this case, the veteran's gastrointestinal bleeding does 
not appear to be accompanied by symptomatology other than his 
rectal hemorrhaging.  His complaint and medical findings 
during both his 1997 and 1998 admissions show rectal bleeding 
as the only identifiable problem.  Likewise, the August 1998 
VA examination demonstrated no abdominal abnormalities or 
other digestive symptomatology.

Accordingly, because the diagnostic code for external or 
internal hemorrhoids, DC 7336, involves consideration of 
rectal bleeding, the Board has considered the veteran's 
gastrointestinal bleeding under DC 7336.  A 10 percent 
evaluation under this DC requires frequent bleeding with 
secondary fissures or anemia.  In the instant case, the 
competent evidence shows a history of rectal bleeding no more 
than once a year, and this does not approximate frequent 
bleeding.  There is also no evidence of fissures or anemia. 

Consideration has been given to the potential application of 
the various provisions of 38 C.F.R. Parts 3 and 4 (2001), 
whether or not they were raised by the veteran, as required 
by Schafrath, supra.  

For instance, the Board has considered whether there are 
other provisions upon which to assign a compensable 
evaluation; however, there are simply no other digestive 
system diagnostic codes relevant to gastrointestinal 
bleeding, given the particular facts of this case.  See 
38 C.F.R. § 4.114, DCs 7301-7354.

The Board notes that during the pendency of this appeal, 
38 C.F.R. § 4.114 was revised, effective July 2, 2001.  See 
66 Fed. Reg. 29,486, 29489 (May 31, 2001) (to be codified at 
38 C.F.R. Part 4).  The rating criteria involved in these 
revisions, however, only pertain to liver disorders and in no 
way involves gastrointestinal pathology or the relevant 
diagnostic codes specifically considered herein.  Cf. Karnas, 
supra. 

In sum, the Board finds that the evidence shows the veteran 
is not entitled to a compensable evaluation for any period 
since the grant of entitlement to service connection, thereby 
also obviating the need for a "staging" of ratings.  See 
Fenderson, supra.

No question has been presented as to which of two evaluations 
would more properly classify the severity of the disorder.  
Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance is against the claim for an initial compensable 
evaluation.  See Gilbert, supra.


Extraschedular Consideration

The RO has determined that referral for extraschedular 
consideration is not warranted.  The RO provided the criteria 
to the veteran for extra-schedular evaluation and obviously 
considered them when it issued its statement of the case in 
November 1997; however, the RO did not find the case 
warranted referral for further extra-schedular consideration.

The CAVC has held that the Board must only address referral 
under § 3.321(b)(1) when exceptional or unusual circumstances 
are present.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In exceptional cases where evaluations provided by the Rating 
Schedule are found to be inadequate, an extra-schedular 
evaluation may be assigned that is commensurate with the 
veteran's average earning capacity impairment due to the 
service-connected disability.  38 C.F.R. § 3.321(b)(1) 
(2001). 

The governing norm in these exceptional cases is: A finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  

The Board is of the opinion that the veteran has not 
submitted evidence indicating that his gastrointestinal 
disability affects employability in ways not contemplated by 
the Rating Schedule, whose percentage ratings represent the 
average impairment in earning capacity.  38 C.F.R. § 4.1.  

The veteran has not alleged and the competent evidence does 
not show that his gastrointestinal disability has markedly 
interfered with employment or has required frequent periods 
of hospitalization.  For instance, he was employed at the 
time of the last VA examination, and the treatment records 
document only two hospitalizations within the last five years 
for gastrointestinal bleeding.

The Board notes that the mere assertion that a disability 
interferes with employment or renders a veteran unemployable 
does not automatically raise or implicate the assertion that 
the regular schedular standards are not adequate and 
therefore require consideration of section 3.321(b)(1).  See 
VAOPGCPREC 6-96.


Referral in this instance is therefore not warranted because 
the evidence does not indicate that the service-connected 
gastrointestinal bleeding has rendered the veteran's 
disability picture unusual or exceptional, markedly 
interfered with employment, or required frequent inpatient 
care as to render impractical the application of regular 
schedular standards.  


ORDER

As the July 2, 1991 rating decision did not involve CUE, the 
appeal is denied. 

Entitlement to an initial compensable evaluation for 
gastrointestinal bleeding is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? 
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

